Citation Nr: 1622430	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-12 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right foot tendonitis and tarsal tunnel syndrome.

2.  Entitlement to a rating in excess of 10 percent for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1979 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2009 and October 2011 by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction was subsequently transferred to the RO in Chicago, Illinois.  The Veteran withdrew her request for a Board hearing by correspondence dated in December 2014.  The case was remanded for additional development in March 2015.  

The issue of entitlement to service connection for sinusitis previously before the Board on appeal was granted in a June 2015 rating decision.  There remain no unresolved matters as to that issue for appellate review and no further action is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2015 Board remand included requests that the Veteran be provided (directive #4) a VA examination by an appropriate physician and that the examiner address whether any present right foot disorder was related to her military service, to include her reports of treatment for a right foot condition and service treatment records noting frostbite and cold feet, and (directive #5) a VA examination to determine the current nature and severity of her tinea pedis with instructions that the examiner must state whether tinea pedis is manifested by any scarring of the feet and whether systemic therapy is required for treatment.  A remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the issues remaining on appeal must be remanded again for adequate determinations.

As to the right foot disorder claim, the record shows the Veteran was provided a VA examination in May 2015 but that the examiner was a physician assistant and not a physician as requested by the March 2015 remand.  The Board notes that the examiner also stated that in reviewing the records available to her there was no mention of "frost bite" or "cold feet"  The available electronic (VBMS) record, however, includes service treatment records (identified in VBMS as received on March 20, 2015) with a January 1977 report (prior to active service) noting a diagnosis of first degree frost bite and reports dated in January 1980 (during active service) noting treatment for cold feet.  No right foot disorders were noted on the Veteran's April 1979 enlistment examination.  

As to the tinea pedis increased rating issue on appeal, the record shows the Veteran was provided a VA examination in May 2015 but that the examiner did not address whether tinea pedis is manifested by any scarring of the feet or whether systemic therapy is required for treatment.  The examiner noted there were no scars to the head, face, or neck and provided diagnoses to the feet including dyshidrotic eczema, tinea pedis, erythrasma, and postinflammatory hyperpigmentation.  It was noted that dyshidrotic eczema was less likely not related the Veteran's service and that the Veteran had been treated with oral antifungals and topical antifungals for her tinea pedis disability including clotrimazole.  No comments were provided as to scarring of the feet or whether systemic therapy is required.

VA's Adjudication Procedures Manual (M21-1MR) provides that when there is a question as to whether or not drug treatment is systemic therapy for rating purposes clarification must be requested from a VA or other licensed medical professional.  M21-1MR, Part III, subpt. IV, ch. 4, sec. J(3)(f).  The United States Court of Appeals for Veterans Claims has held that the "use of a topical corticosteroid is systemic therapy within the meaning of Diagnostic Code 7806."  See Johnson v. McDonald, 27 Vet.App. 497, 504 (2016); see also Warren v. McDonald, No. 13-3161, (Vet. App. May 10, 2016) (a factual finding is required as to whether a specific medication is a systemic therapy like or similar to a corticosteroid or other immunosuppressive drug).  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds additional VA examination and medical opinions are required.  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for a VA foot examination to be performed by a physician.  All necessary examinations, tests, and studies should be conducted.  The examiner should be specifically requested to acknowledge review of the reports of treatment for first degree frostbite in January 1977 and cold feet in January 1980 and provide the following opinions: 

i.  identify/diagnose any right foot disability that exists now or has existed during the pendency of the appeal, 

ii.  state whether any identified right foot disorder clearly and unmistakably (undebatable) existed prior to service (evidence supporting a positive finding should be identified and discussed),

iii.  for any a right foot disorder that existed prior to service, state whether there was clear and unmistakable evidence (undebatable) that any increase in severity was not within the normal progression of the disability, 

iv.  for any other identified right foot disorder not preexisting service, is it at least likely as not (a 50 percent likelihood or greater) that it had its onset in service, or was caused by, aggravated by, or is etiologically related to service.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  Complete rationale for all opinions should be provided in the examination report. 

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.



3.  Request that the May 2015 VA skin disorders examiner, or if unavailable another appropriate medical specialist, clarify whether the Veteran's tinea pedis is manifested by any scarring of the feet or whether systemic therapy like or similar to a corticosteroid or other immunosuppressive drug is required for treatment.  All necessary examinations, tests, and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Thereafter, the AOJ should address the issue remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

